Order entered December 11, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-00127-CR
                                     No. 05-13-00128-CR

                            LEWIS MICHAEL WALL, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                    Trial Court Cause No. 219-80388-2011, 219-80389-2011

                                           ORDER
       The Court GRANTS appellant’s December 5, 2013 motion for extension of time to file

appellant’s reply brief.

       We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                     /s/   DAVID EVANS
                                                           JUSTICE